DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The independent claims have been amended effectively rewording the previous claims and including two elements 1) delineating the modification is between a first and second session (see more discussion of “session” below); 2) the criteria for a modification, ie being a “contribution” or “utilization profile” compared between two subsets of muscles. 
With regards to the 112(a)/(b) rejections they are withdrawn due to the cancellation the relevant claims. 
Applicant's arguments filed 4/1/21 with respect to the pending claims have been considered but are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For clarity of the record a claim interpretation of the word “session” has been provided. Examiner notes that if this interpretation is not taken and for example real time updates during a workout (or what examiner is interpreting as a single “session”) are covered within the meaning of first/second session then the amendment changes nothing with regards to the previously recited unmodified and “modified exercise program”. The only difference between the previous claim 1 and the current claim 1 would be the specific criteria provided, for example in claim 1 “having a relative contribution less . . . “.

Claim Interpretation
For purposes of Examination the term “session” is interpreted in line with its plain and ordinary meaning and in line with the specification, see [0035] and [0036] including “the exercise feedback system 100 improves the athlete's training in real-time, instead of having the athlete or a coach review the athlete's performance after an exercise workout or session has been completed.” Thus for example a session in weight training is more than a rep/set but is a workout consisting of multiple reps/set(s); or in sport a game/match. Further examples, are sessions are differentiated from each other by more than nominal time (such as break time between sets) or different visits to a gym etc. as included by the broadest reasonable interpretation of the plain and ordinary meaning in the context of the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7, 18, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayalth (Dhananja Jayalth, US 20140135593) hereinafter Jay in view of Houmanfar (Roshanak Houmanfar et al., US 20150272482) hereinafter Hou in further view of Burich (Meg Burich, US 20130041590) hereinafter Bur.
Regarding claim 1, an interpretation of Jay discloses a method comprising: 
receiving physiological data captured by sensors of a garment worn by a user (abstract, [0028]-[0030], [0037], Figs. 1A-4B), the physiological data describing muscle activation of a set of muscles of the user while performing one or more exercises (abstract, [0028], [0036], [0043], [0056], [0064], [0074] see also [0070]-[0071], [0081] and Figs. 1A-4B) in a first session ([0062], [0074] recites “user profile data may include a history of workout sessions including overall exertion as well as individually monitored muscles”, [0087] including “This user profile data may be employed for historical analysis of workout sessions for a particular user, for customizing the system schema” and [0107] including “the exercise data may be efficiently logged and the human subject may be given detailed and useful feedback and coaching pertaining not only to whether the muscle is being exercised, but also whether the right group 
determining, for each muscle of the set of muscles ([0038] including “By detecting muscle exertion intensity associated with each of the plurality of muscles, information such as whether the human subject is using the proper form, whether a muscle is injured and compensation by one or more other muscles is taking place”, [0074] recites “user profile data may include a history of workout sessions including overall exertion as well as individually monitored muscles”,  [0075] including " Feedback at the stage 210 may, for example, include a representation of the body and visually depict the muscles being exerted, along with a color gradient or an overlay with relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle"), a muscle stress measurement representative of a magnitude of exertion by the set of muscles during the exercise  first session of the exercise program exercise(abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The cited portions show both the measurement and display of measurements including doing so for “each muscle”);
based on the muscle stress measurements for the set of muscles, determining a relative contribution of each muscle of the set of muscles during the first session (abstract, [0036]-[0038], 
responsive to a first subset of muscles of the set of muscles not having proper form or performing as expected: modifying a second portion of the exercise program, the second portion configured to address the performance deficiency of the first session ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]; Examiner notes that multiple places reiterate coaching to adjust/modify the exercise based on the one or more sensed elements), 
rendering, through a user interface, a depiction of a first subset of muscles of the set of muscles having a relative contribution less than that of a second subset of muscles of the set of muscles (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The recited elements from the prior art recites capturing the data and displaying relative exertion between each muscle thus if a muscle is exerted less than another muscle the “relative” difference would be shown. The reference even recites recommendations can be provided based on such determinations such as “push more with the left arm” implying a disparity with the right arm such as during a bench press in line with the discussion of [0038] of proper form and compensation); and 
presenting, through the user interface, information representative of the modified second portion of the exercise program ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]).

An interpretation of Jay may not explicitly disclose responsive to a first subset of muscles of the set of muscles having a relative contribution less than that of a second subset of muscles of the set of 
However, in the same field of endeavor (medical devices), Jay, Hou and Bur teach responsive to a first subset of muscles of the set of muscles having a relative contribution less than that of a second subset of muscles of the set of muscles (Hou [0063] including “Muscle balance (cross-body) may be tracked and recommendations may be provided to users to adjust their training if muscles appear to be unbalanced. The various biometric features and metrics may also be analyzed to identify an injury risk trend, provide feedback to a user indicating a potential risk of injury, and provide recommendations to avoid the potential risk of injury.” See also [0087], [0160]-[0161]); modifying a second session of the exercise program (Bur [0021], [0200]-[0201]), the second session configured to promote balance of training stress for the first subset of muscles (Hou [0063], [0087], [0160]-[0161]; Bur [0021], [0200]-[0201]; Bur discloses monitoring elements during exercise and analyzing the sensed data in order to determine improvements and updating later sessions and Hou teaches using muscle imbalance analysis as an aspect for improvement.); displaying information for the second session (Bur [0021], [0200]-[0201]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the imbalance analysis of Hou because Jay discusses detecting exertion intensities which can be used to determine proper form or possible injury (Jay [0038]) Hou more explicitly recites adjusting exercise plans based on muscle imbalance helps to improve form and avoid injury (Hou [0063], [0161]). Furthermore, the combination/substitution of elements from Jay with those of Hou and Bur is merely combining prior art elements according to known methods to yield predictable results and/or 

Regarding claim 7, an interpretation of Jay further discloses wherein modifying the exercise program comprises: determining an athletic metric based on historical muscle stress measurement of the user ([0038], [0071], [0074]-[0075], [0080]-[0081] see also [0043], [0056] and [0070]); and increasing training stress of the exercise program in response to determining that the athletic metric improved over a duration of time of the exercise program ([0071], [0074], [0080]-[0081] see also [0056] and [0070]).

Regarding claim 18, an interpretation of Jay discloses a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
receive physiological data captured by sensors of a garment worn by a user (abstract, [0028]-[0030], [0037], Figs. 1A-4B), the physiological data describing muscle activation of a set of muscles of the user while performing one or more exercises (abstract, [0028], [0036], [0043], [0064] see also [0070]-[0071], [0081] and Figs. 1A-4B) in a first session an exercise program presented to the user by a client device ([0062], [0075], [0081]-[0082], [0089], [0109]; Examiner notes that displaying a routine or changing a routine based on sensed information is generally known in the art as evidenced by US 20070232453 – [0029], [0031], [0062], [0099] and Claims 2, 7); 
determine, for each muscle of the set of muscles ([0038] including “By detecting muscle exertion intensity associated with each of the plurality of muscles, information such as whether the human subject is using the proper form, whether a muscle is injured and compensation by one or more other muscles is taking place”, [0074] recites “user profile data may include a history of workout relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle"), a muscle stress measurement representative of a magnitude of exertion by the muscle during the first session of the exercise program (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The cited portions show both the measurement and display of measurements including doing so for “each muscle”); 
based on the muscle stress measurements for the set of muscles, determine a relative contribution of each muscle of the set of muscles during the first session (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The cited portions disclose capturing measurements and determining/displaying “relative exertion” of each muscle); 
responsive to a first subset of muscles of the set of muscles not having proper form or performing as expected: modifying a second portion of the exercise program, the second portion configured to address the performance deficiency of the first session ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]; Examiner notes that multiple places reiterate coaching to adjust/modify the exercise based on the one or more sensed elements), 
render, through a user interface, a depiction of a first subset of muscles of the set of muscles having a relative contribution less than that of a second subset of muscles of the set of muscles (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The recited elements from the prior art recites capturing the 
present, through the user interface, information representative of the modified second portion of the exercise program ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]).

An interpretation of Jay may not explicitly disclose responsive to a first subset of muscles of the set of muscles having a relative contribution less than that of a second subset of muscles of the set of muscles; modify a second session of the exercise program, the second session configured to promote balance of training stress for the first subset of muscles; displaying information for the second session. 
However, in the same field of endeavor (medical devices), Hou and Bur teach responsive to a first subset of muscles of the set of muscles having a relative contribution less than that of a second subset of muscles of the set of muscles (Hou [0063] including “Muscle balance (cross-body) may be tracked and recommendations may be provided to users to adjust their training if muscles appear to be unbalanced. The various biometric features and metrics may also be analyzed to identify an injury risk trend, provide feedback to a user indicating a potential risk of injury, and provide recommendations to avoid the potential risk of injury.” See also [0087], [0160]-[0161]); modifying a second session of the exercise program (Bur [0021], [0200]-[0201]), the second session configured to promote balance of training stress for the first subset of muscles (Hou [0063], [0087], [0160]-[0161]; Bur [0021] including [0021], [0200]-[0201]; Bur discloses monitoring elements during exercise and analyzing the sensed data in order to determine improvements and updating later sessions and Hou teaches using muscle 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the imbalance analysis of Hou because Jay discusses detecting exertion intensities which can be used to determine proper form or possible injury (Jay [0038]) Hou more explicitly recites adjusting exercise plans based on muscle imbalance helps to improve form and avoid injury (Hou [0063], [0161]). Furthermore, the combination/substitution of elements from Jay with those of Hou and Bur is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment to workout being made based on a determined imbalance.

 Regarding claim 21, an interpretation of Jay discloses a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
receive physiological data captured by sensors of a garment worn by a user (abstract, [0028]-[0030], [0037], Figs. 1A-4B), the physiological data describing muscle activation of a set of muscles of the user while performing one or more exercises in a first session of exercise program (abstract, [0028], [0036], [0043], [0064] see also [0070]-[0071], [0081] and Figs. 1A-4B); 
determine, for each muscle of the set of muscles ([0038] including “By detecting muscle exertion intensity associated with each of the plurality of muscles, information such as whether the human subject is using the proper form, whether a muscle is injured and compensation by one or more other muscles is taking place”, [0074] recites “user profile data may include a history of workout relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle"), a muscle stress measurement representative of a magnitude of exertion by the set of muscles during the exercise (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The cited portions show both the measurement and display of measurements including doing so for “each muscle”); 
based on the muscle stress measurements for the set of muscles (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The cited portions disclose capturing measurements and determining/displaying “relative exertion” of each muscle), identify a first subset of muscles of the set of muscles having an undesired utilization profile ([0037]-[0038] including “By detecting muscle exertion intensity associated with each of the plurality of muscles, information such as whether the human subject is using the proper form, whether a muscle is injured and compensation by one or more other muscles is taking place”, [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]; Examiner notes that multiple places reiterate coaching to adjust/modify the exercise based on the one or more sensed elements), the undesired utilization profile associated with a risk of injury ([0037] including “injury prevention training”, [0038] including “By detecting muscle exertion intensity associated with each of the plurality of muscles, information such as whether the human subject is using the proper form, whether a muscle is injured and compensation by one or more other muscles is taking place”, [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]; Examiner notes that multiple places reiterate coaching to adjust/modify the exercise based on the one or more sensed elements); 

render, through a user interface, a model of the first subset of muscles compared to the second subset of muscles (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] including “include a representation of the body and visually depict the muscles being exerted” and [0107] see also [0028], [0064], [0070]-[0071], [0081], [0087] see also Figs. 1A-4B; The recited elements from the prior art recites capturing the data and displaying relative exertion between each muscle. The reference also recites recommendations can be provided based on such determinations such as “push more with the left arm” implying a disparity with the right arm such as during a bench press in line with the discussion of [0038] of proper form and compensation); and 
notify, through the user interface, the user of the risk of injury (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] and [0107] see also [0028], [0064], [0070]-[0071], [0081], [0087] see also Figs. 1A-4) and information representative of the modified second portion of the exercise program ([0037]-[0038], [0075] and [0107]-[0109] see also [0056], [0070] and Figs. 1-4).

An interpretation of Jay may not explicitly disclose comparing a first subset of muscles to a second subset of muscles as the criteria to identify a undesired utilization profile; wherein modifying the second portion is modifying a second session of the exercise program; the second session configured to 
However, in the same field of endeavor (medical devices), Hou and Bur teach comparing a first subset of muscles to a second subset of muscles as the criteria to identify a undesired utilization profile (Hou [0063] including “Muscle balance (cross-body) may be tracked and recommendations may be provided to users to adjust their training if muscles appear to be unbalanced. The various biometric features and metrics may also be analyzed to identify an injury risk trend, provide feedback to a user indicating a potential risk of injury, and provide recommendations to avoid the potential risk of injury.” See also [0087], [0160]-[0161]); wherein modifying the second portion is modifying a second session of the exercise program (Bur [0021], [0200]-[0201]); the second session configured to promote balance of training stress for the first subset of muscles (Hou [0063], [0087], [0160]-[0161]; Bur [0021] including [0021], [0200]-[0201]; Bur discloses monitoring elements during exercise and analyzing the sensed data in order to determine improvements and updating later sessions and Hou teaches using muscle imbalance analysis as an aspect for improvement.); notify user of information for the second session (Bur [0021], [0200]-[0201]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the imbalance analysis of Hou because Jay discusses detecting exertion intensities which can be used to determine proper form or possible injury (Jay [0038]) Hou more explicitly recites adjusting exercise plans based on muscle imbalance helps to improve form and avoid injury (Hou [0063], [0161]). Furthermore, the combination/substitution of elements from Jay with those of Hou and Bur is merely combining prior art elements according to known methods to yield predictable results and/or 

Regarding claim 23, an interpretation of Jay discloses the above including the comparison between muscle(s) and muscle groups and providing feedback or adjustments (see citations of claim 1); in response to at least one criteria defined by the pre-determined muscle stress measurement model being satisfied by the muscle stress measurement for at least one muscle of the set of muscles ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]).
An interpretation of Jay may not explicitly disclose determine the risk of injury by identifying an imbalance of muscle stress of the user.
However, in the same field of endeavor (medical devices), Hou teaches to determine the risk of injury by identifying an imbalance of muscle stress of the user ([0063], [0160]-[0161]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements discussed in Hou because they can be used to improve the users/athletes performance and avoid injury ([0063]). Furthermore, the combination/substation of elements from Jay with those of Hou is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment being made based on a determined imbalance.

Regarding claim 24, an interpretation of Jay discloses the above. 
An interpretation of Jay may not explicitly disclose determine that muscle stress of a left body side or right body side is greater than muscle stress of the other side by at least a threshold difference.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements discussed in Hou because they can be used to improve the users/athletes performance and avoid injury ([0063]).Furthermore, the combination/substation of elements from Jay with those of Hou is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment being made based on a determined imbalance.

Claim Rejections - 35 USC § 103
Claims 2, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view of Hou in further view of Bur and Connor (Robert Connor, US 20150366504) hereinafter Con.
 Regarding claim 2, an interpretation of Jay further discloses determining that at least one criteria defined by a pre-determined muscle stress measurement model is satisfied by determining that the muscle stress measurement for at least one muscle of the set of muscles exceeds a threshold ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]) and comparing to a reference level based on a statistical analysis running on a large user based data set ([0105]).
An interpretation of Jay may not explicitly disclose is satisfied by determining that muscle stress measurement exceeds a threshold deviation relative to athlete population norms. 
However, in the same field of endeavor (medical devices), Con teaches determining that muscle stress measurement exceeds a threshold deviation relative to athlete population norms 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of Con because its useful in for medical diagnostic/therapeutic purposes such as helping avoid injuries, correct muscle imbalances, avoid spinal injuries among other benefits ([0007]). Furthermore, the combination/substation of elements from Jay with those of Con is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the use of a threshold for comparison. 

Regarding claim 19, an interpretation of Jay further discloses determine that at least one criteria defined by a pre-determined muscle stress measurement model is satisfied by determining that muscle stress measurement for at least one muscle of the set of muscles exceeds a threshold ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]) and comparing to a reference level based on a statistical analysis running on a large user based data set ([0105]).
An interpretation of Jay may not explicitly disclose is satisfied by determining that muscle stress measurement exceeds a threshold deviation relative to athlete population norms. 
However, in the same field of endeavor (medical devices), Con teaches determining that muscle stress measurement exceeds a threshold deviation relative to athlete population norms (“Electromyographic clothing can be used for sports and fitness applications such as: analyzing patterns 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of Con because its useful in for medical diagnostic/therapeutic purposes such as helping avoid injuries, correct muscle imbalances, avoid spinal injuries among other benefits ([0007]). Furthermore, the combination/substation of elements from Jay with those of Con is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the use of a threshold for comparison. 

Regarding claim 22, an interpretation of Jay further discloses determine that at least one criteria defined by a pre-determined muscle stress measurement model is satisfied by determining that the muscle stress measurement exceeds a threshold ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]) and comparing to a reference level based on a statistical analysis running on a large user based data set ([0105]).
An interpretation of Jay may not explicitly disclose is satisfied by determining that muscle stress measurement for at least one muscle of the set of muscles exceeds a threshold deviation relative to athlete population norms. 
However, in the same field of endeavor (medical devices), Con teaches determining that muscle stress measurement for at least one muscle of the set of muscles exceeds a threshold deviation relative to athlete population norms (“Electromyographic clothing can be used for sports and fitness applications 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of Con because its useful in for medical diagnostic/therapeutic purposes such as helping avoid injuries, correct muscle imbalances, avoid spinal injuries among other benefits ([0007]). Furthermore, the combination/substation of elements from Jay with those of Con is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the use of a threshold for comparison. 



Claim Rejections - 35 USC § 103
Claims 3-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view of Hou in further view of Bur and Berg (James Berg et al., US 20150230719) hereinafter Berg. 
Regarding claim 3, an interpretation of Jay discloses the above.
An interpretation of Jay may not explicitly disclose determining wherein modifying the second session of the exercise program comprises adding or removing one or more exercises of the exercise program to address the imbalance of muscle stress between the first subset of muscles and the second subset of muscles.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the elements of Berg because the user/athlete can avoid injury (Berg [0092]) gain insights into how to maintain or improve performance of physical activity in a beneficial manner (Berg [0092], [0096]). Furthermore, the combination/substation of elements from Jay with those of Bur and Berg is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment to workout being made based on a determined imbalance. 


An interpretation of Jay may not explicitly disclose determining that muscle stress of a left body side or right body side is greater than muscle stress of the other side by at least a threshold difference; and wherein modifying the second session of the exercise program comprises adding the one or more exercises to increase the muscle stress of the other side.
However, in the same field of endeavor (medical devices), Bur, Hou and Berg teach determining that muscle stress of a left body side or right body side is greater than muscle stress of the other side by at least a threshold difference (Hou [0063], [0160]-[0161]); and wherein modifying the second session of the exercise program (Bur [0021], [0200]-[0201]) comprises adding the one or more exercises to increase the muscle stress of the other side (Hou [0063]-[0064]; Berg [0029], [0092], [0105], [0102], [0107]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the elements discussed in Hou because they can be used to improve the users/athletes performance and avoid injury (Hou [0063]). Furthermore, the combination/substation of elements from Jay with those of Hou, Bur and Berg is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment being made to a workout based on a determined imbalance. 

Regarding claim 20, an interpretation of Jay discloses the above.

However, in the same field of endeavor (medical devices), Bur and Berg teach determining an imbalance of muscle stress of the user in response to the at least one criteria defined by the pre-determined muscle stress measurement model being satisfied by the muscle stress measurement (Berg [0029], [0087], [0092], [0105] and [0107]); and wherein modifying the second session of the exercise program (Bur [0021], [0200]-[0201]) comprises adding or removing  one or more exercises of the exercise program to address the imbalance of muscle stress  between the first subset of muscles and the second subset of muscles (Berg [0107] including “can include notifying the user or another entity if the user is focusing too much on a particular exercise or muscle group (e.g., by visually showing the muscle group(s) that are overemphasized and recommending other exercises to the user) . . . Additionally or alternatively, the reports can provide synopses pertaining to one or more of: a muscle breakdown of work performed/output for specific muscles;  . . .  indications of fatigue; indications of potential or actual injury; and any other suitable reported factor.”, [0029], [0092], [0105]; Examiner notes that Han also discloses this see [0042] and [0099]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the elements of Berg because the user/athlete can avoid injury (Berg [0092]) gain insights into how to maintain or improve performance of physical activity in a beneficial manner (Berg [0092], [0096]). Furthermore, the combination/substation of elements from Jay with those of Bur and Berg is merely combining prior art elements according to known methods to yield predictable results . 


Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view of Hou in further view of Bur and Mrvaljevic (Nikola Mrvaljevic et al., US 20190290181) hereinafter Mrv.
Regarding claim 5, an interpretation of Jay discloses the above. 
An interpretation of Jay may not explicitly disclose modifying the second session comprises removing one or more exercises of the exercise program in response to determining that a fatigue level of the user is greater than a threshold level, the fatigue level determined based on historical muscle stress measurement of the user.
However, in the same field of endeavor (medical devices), Bur and Mrv teach modifying the second session (Bur [0021], [0200]-[0201]) comprises removing one or more exercises in the second session of the exercise program in response to determining that a fatigue level of the user is greater than a threshold level (Bur [0021], [0200]-[0201]; Mrv [0001], [0022]-[0024], [0053]-[0054], [0059], [0066]; Examiner notes that dynamically changing an exercise program based on a determined fatigue is known US 20070232453 see “Exercise programs may be dynamically modified by automatic goal update module based on calculated fatigue and/or variance.” [0099]), the fatigue level determined based on historical muscle stress measurement of the user ([0022]-[0024], [0059], Table 1A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of updating session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]) and the elements of Mrv because it provides the opportunity for earlier intervention .

Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view of Bur.
Regarding claim 8, an interpretation of Jay disclose a method comprising: 
receiving physiological data captured by sensors of a garment worn by a user (abstract, [0028]-[0030], [0037], Figs. 1A-4B), the physiological data describing muscle activation of a set of muscles of the user while performing one or more exercises in a first session of exercise program (abstract, [0028], [0036], [0043], [0064] see also [0070]-[0071], [0081] and Figs. 1A-4B); 
determining, for each muscle of the set of muscles ([0038] including “By detecting muscle exertion intensity associated with each of the plurality of muscles, information such as whether the human subject is using the proper form, whether a muscle is injured and compensation by one or more other muscles is taking place”, [0074] recites “user profile data may include a history of workout sessions including overall exertion as well as individually monitored muscles”,  [0075] including " Feedback at the stage 210 may, for example, include a representation of the body and visually depict the muscles being exerted, along with a color gradient or an overlay with relative exertion or other data depiction scheme to communicate the intensity level and/or duration and/or number of repetitions associated with each muscle"), a muscle stress measurement representative of a magnitude of exertion by the set of muscles during the exercise (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B; The cited portions show both the measurement and display of measurements including doing so for “each muscle”); 

modifying a second portion of the exercise program ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]; Examiner notes that multiple places reiterate coaching to adjust/modify the exercise based on the one or more sensed elements), the second portion configured to improve the utilization profile for the first subset of muscles (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] including “The feedback at the stage 210 may also include recommendations (e.g., “push more with the left arm” “slow down when lowering your arm”)” see also [0028], [0064], [0070]-[0071], [0081], [0087] and [0107] see also Figs. 1A-4B); 
rendering, through a user interface, a model of the first subset of muscles (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] including “include a representation of the body and visually depict the muscles being exerted” and [0107] see also [0028], [0064], [0070]-[0071], [0081], [0087] see also Figs. 1A-4B; The recited elements from the prior art recites capturing the data and displaying relative exertion between each muscle. The reference also recites recommendations can be provided based on 
notifying, through the user interface, the user of the risk of injury (abstract, [0036]-[0038], [0043], [0056], [0074]-[0075] and [0107] see also [0028], [0064], [0070]-[0071], [0081], [0087] see also Figs. 1A-4) and information representative of the modified second portion of the exercise program ([0037]-[0038], [0075] and [0107]-[0109] see also [0056], [0070] and Figs. 1-4).
An interpretation of Jay may not explicitly disclose wherein modifying the second portion is modifying a second session of the exercise program.
However, in the same field of endeavor (medical devices), Bur teaches modifying a second session of the exercise program (Bur [0021], [0200]-[0201]) displaying information for the second session (Bur [0021], [0200]-[0201]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of modifying a later session elements of Bur because updating a training plan can adjust to determined performance weakness in order to improve on it (Bur [0200]). Furthermore, the combination/substitution of elements from Jay with those of Bur is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment to a later workout being made based on a determined muscle utilization from a previous workout.

Claim Rejections - 35 USC § 103
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view of Bur in further view of Con.

An interpretation of Jay may not explicitly disclose is satisfied by determining that muscle stress measurement for at least one muscle of the set of muscles exceeds a threshold deviation relative to athlete population norms. 
However, in the same field of endeavor (medical devices), Con teaches determining that muscle stress measurement for at least one muscle of the set of muscles exceeds a threshold deviation relative to athlete population norms (“Electromyographic clothing can be used for sports and fitness applications such as: analyzing patterns of muscle exertion; . . . comparing muscle activity with that of people in a peer group; detecting and correcting muscle group imbalances;” [0006], [0151], [0210] and [0230]; Examiner notes that using an “athlete population norm” for comparison or analysis is also generally known see US 20130041590 [0133], [0198], [0200], [0209], [0306], [0343] and Table 1; and Hou, see [0093]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements of Con because its useful in for medical diagnostic/therapeutic purposes such as helping avoid injuries, correct muscle imbalances, avoid spinal injuries among other benefits ([0007]). Furthermore, the combination/substation of elements from Jay with those of Con is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the use of a threshold for comparison. 

Claim Rejections - 35 USC § 103
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay in view of Bur in further view of Hou. 
Regarding claim 10, an interpretation of Jay discloses the above including the comparison between muscle(s) and muscle groups and providing feedback or adjustments (see citations of claim 1); in response to at least one criteria defined by the pre-determined muscle stress measurement model being satisfied by the muscle stress measurement for at least one muscle of the set of muscles ([0037]-[0038], [0043], [0056], [0070], [0075], [0080]-[0082], [0109] and Figs. 1A-4B see also [0048], [0057]-[0062], [0071]-[0075], [0088], [0089]).
An interpretation of Jay may not explicitly disclose determining the risk of injury by identifying an imbalance of muscle stress of the user.
However, in the same field of endeavor (medical devices), Hou teaches determining the risk of injury by identifying an imbalance of muscle stress of the user ([0063], [0160]-[0161]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements discussed in Hou because they can be used to improve the users/athletes performance and avoid injury ([0063]). Furthermore, the combination/substation of elements from Jay with those of Hou is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment being made based on a determined imbalance.

Regarding claim 11, an interpretation of Jay discloses the above. 

However, in the same field of endeavor (medical devices), Hou teaches determining that muscle stress of a left body side or right body side is greater than muscle stress of the other side by at least a threshold difference ([0063], [0160]-[0161]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jay to include the elements discussed in Hou because they can be used to improve the users/athletes performance and avoid injury ([0063]).Furthermore, the combination/substation of elements from Jay with those of Hou is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie an adjustment being made based on a determined imbalance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10357688 (‘688) in view of  Berg, Han, Hou, Mrv and/or Connor. Claim 12 is covered entirely by ‘688. For the remaining claims reference the secondary references citations above. The secondary references elements allow for the improvide performance and/or reducing the risk of injury of the user/athlete.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Previously recited reference which are no longer being relied upon see the NF dated .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M./              Examiner, Art Unit 3792                                                                                                                                                                                          
/ALLEN PORTER/              Primary Examiner, Art Unit 3792